Exhibit 10.2

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

 

1. TITLE OF PLAN

The title of this plan is the Fairchild Semiconductor International, Inc.
Amended and Restated Employee Stock Purchase Plan, hereinafter referred to as
the “Plan.”

 

2. PURPOSE

The Plan is intended to encourage ownership of Common Stock of the Corporation
by all Eligible Employees and to provide incentives for them to exert maximum
efforts for the success of the Corporation. By extending to Eligible Employees
the opportunity to acquire proprietary interests in the Corporation and to
participate in its success, the Plan may be expected to benefit the Corporation
and its shareholders by making it possible for the Corporation to attract and
retain qualified employees. The Plan is intended to qualify as an employee stock
purchase plan under Section 423 of the Internal Revenue Code of 1986 (the
“Code”).

 

3. DEFINITIONS

As used in this Plan:

 

  (a) “Base Compensation” means the basic or regular salary, plus all overtime,
lead premiums and shift differential income received from the Corporation and/or
Subsidiaries.

 

  (b) “Board” means the Board of Directors of the Corporation.

 

  (c) “Committee” means the Compensation Committee of the Board.

 

  (d) “Common Stock” means the Common Stock, $.01 par value per share, of the
Corporation.

 

  (e) “Corporation” means Fairchild Semiconductor International, Inc.

 

  (f) “Eligible Employee” means an Employee eligible to participate in the Plan
under the terms of Section 6.

 

  (g) “Employee” means an employee of the Corporation or a Subsidiary, provided
that an interim or temporary employee shall not be considered an Employee unless
he or she has performed two years of service with the Corporation or a
Subsidiary. An individual who has been classified by the Corporation or a
Subsidiary as an independent contractor shall not qualify as an “Employee” for
purposes of the Plan, unless a court or governmental agency determines that the
individual is an “Employee” for purposes of Treas. Reg. § 1.421-1(h).

 

  (h) “Participant” means an Eligible Employee that elects to participate in the
Plan, as described in Section 6.



--------------------------------------------------------------------------------

  (i) “Participation Period” means a period during which contributions may be
made toward the purchase of Common Stock under the Plan, as determined pursuant
to Section 6.

 

  (j) “Plan Administrator” means the Committee and the individual or individuals
appointed by the Committee under Section 5(a).

 

  (k) “Subsidiary” means any corporation in which the Corporation controls,
directly or indirectly, fifty percent (50%) or more of the combined voting power
of all classes of stock and which has been designated by the Board as a
corporation whose employees may participate in this Plan.

 

4. STOCK SUBJECT TO THE PLAN

Subject to adjustment from time to time as provided in Section 8, the total
number of shares of Common Stock which may be issued under the Plan is
8,000,000, which may be unissued shares, treasury shares or shares bought on the
market.

 

5. ADMINISTRATION

 

  (a) The Plan shall be administered by the Committee. The Committee may
delegate administrative matters relating to the Plan (for the avoidance of
doubt, including its authority under Section 5(b)(i) of this Plan, but excluding
its authority under Section 5(b)(ii) of this Plan), to such of the Corporation’s
officers or employees as the Compensation Committee so determines.

 

  (b) The Plan Administrator shall have the plenary power, subject to and within
the limits of the express provisions of the Plan:

 

  (i) to construe and interpret the Plan and to establish, amend, and revoke
rules and regulations for its administration. The Plan Administrator, in the
exercise of this power, shall generally determine all questions of policy and
expediency that may arise, and shall correct any defect, supply any omission,
reconcile any inconsistency and interpret or resolve any ambiguity in the Plan
or in any instrument associated with the Plan in a manner and to the extent it
shall deem necessary or appropriate to operation of the Plan; and

 

  (ii) to the extent not provided in this Plan, to establish the terms under
which Common Stock may be purchased, including but not limited to: the purchase
price of Common Stock, the commencement date of a Participation Period, the
duration of a Participation Period, the number of Participation Periods per
year, the minimum and maximum amount of contributions allowable per Participant
in a Participation Period, and the number of shares purchasable in a
Participation Period.

 

  (c)

The Plan Administrator may adopt rules or procedures relating to the operation
and administration of the Plan to accommodate the specific requirements of local

 

- 2 -



--------------------------------------------------------------------------------

 

laws and procedures. Without limiting the generality of the foregoing, the Plan
Administrator is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions or other contributions by Participants, payment
of interest, conversion of local currency, data privacy security, payroll tax,
withholding procedures and handling of stock certificates which vary with local
requirements; however, if such varying provisions are not in accordance with the
provisions of Section 423(b) of the Code, including but not limited to the
requirement of Section 423(b)(5) of the Code that all options granted under the
Plan shall have the same rights and privileges unless otherwise provided under
the Code and the regulations promulgated thereunder, then the individuals
affected by such varying provisions shall be deemed to be participating under a
sub-plan and not in the Plan.

 

  (d) The Plan Administrator may adopt sub-plans applicable to particular
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Section 423 of the Code and shall be deemed to be outside the scope of
Section 423 of the Code unless the terms of the sub-plan provide to the
contrary. The rules of such sub-plans may take precedence over other provisions
of this Plan, with the exception of Section 4, but unless otherwise superseded
by the terms of such sub-plan, the provisions of this Plan shall govern the
operation of such sub-plan. The Plan Administrator shall not be required to
obtain the approval of stockholders prior to the adoption, amendment or
termination of any sub-plan unless required by the laws of the foreign
jurisdiction in which Eligible Employees participating in the sub-plan are
located.

 

6. ELIGIBILITY AND PARTICIPATION

The persons eligible to participate in the Plan (Eligible Employees) shall
consist of all Employees of the Corporation and/or a Subsidiary who are eighteen
(18) years of age or older. An Employee shall not be eligible to participate in
the Plan for any period of time during which he is employed by the Corporation
or a Subsidiary outside the United States if he is not paid from the Corporation
or Subsidiary’s United States Payroll during such period.

Unless and until the Plan Administrator determines otherwise, there will be four
(4) Participation Periods each calendar year, and they will coincide with the
four quarters of the calendar year. In order to participate in the Plan for a
particular Participation Period, an Eligible Employee must complete the required
enrollment forms and file such forms with the Plan Administrator or its designee
no later than the due date prescribed by the Plan Administrator. The enrollment
forms will include a payroll deduction authorization directing the Corporation
to make payroll deductions from the Participant’s Base Compensation, designated
in whole percentages, at a rate not to exceed ten percent (10%) of such Base
Compensation per pay period (unless and until the Plan Administrator determines
otherwise), for purposes of acquiring Common Stock under the Plan. Unless the
Plan Administrator provides otherwise, a Participant’s deduction authorization
will continue in effect from Participation Period to Participation Period,
unless the Participant ceases participation in the Plan or elects a different
rate by filing the appropriate form with the Plan Administrator on the due date
designated by the Plan Administrator prior to the first day of the Participation
Period for which the new rate is to become effective. Payroll deductions,
however, will automatically cease upon termination of the Participant’s right to
purchase Common Stock under this Plan.

 

- 3 -



--------------------------------------------------------------------------------

At the close of each Participation Period, each Participant in the Plan will
receive a report indicating:

 

  (a) the amount of the Participant’s contributions to the Plan during such
Participation Period,

 

  (b) the amount of the contributions applied to the purchase of Common Stock
for such Participation Period, and

 

  (c) the purchase price per share in effect for such Participation Period.

Each Participant will also receive an annual statement after the end of each
calendar year which consolidates such information for the Participation Periods
occurring within that year.

 

7. TERMS AND CONDITIONS

An Eligible Employee who participates in this Plan for a particular
Participation Period will have the right to acquire Common Stock upon the terms
and conditions set forth in this Plan, and must enter into an agreement (which
may be the payroll deduction authorization) with the Corporation setting forth
such terms and conditions and such other provisions, not inconsistent with the
Plan, as the Plan Administrator may deem advisable.

 

  (a) PURCHASE PRICE. Unless and until the Plan Administrator determines
otherwise, the purchase price per share for a Participation Period will be the
LESSER of (i) eighty-five percent (85%) of the fair market value of the Common
Stock on the date the Participation Period commences or (ii) eighty-five percent
(85%) of the fair market value of the Common Stock on the last day of the
Participation Period.

The fair market value of a share of Common Stock on any relevant date shall be
the closing price of the Common Stock on the New York Stock Exchange on the date
in question (or if there shall be no trading on such date, then on the first
previous date on which there is trading).

 

  (b) NUMBER OF SHARES. The number of shares purchasable per Participant per
Participation Period will be the number of shares obtained by dividing the
amount collected from the Participant through payroll deductions during that
Participation Period by the purchase price in effect for such Participation
Period. Subject to Section 7(k), unless and until the Plan Administrator
determines otherwise, the maximum number of shares that may be purchased by an
Eligible Employee with respect to a Participation Period is 5,000 shares.

 

  (c)

PAYROLL DEDUCTIONS. The amounts collected from a Participant through payroll
deductions will be credited to the Participant’s individual account maintained
on the Corporation’s books, but no separate account will actually be

 

- 4 -



--------------------------------------------------------------------------------

 

established to hold such amounts. Interest will not be credited or paid on any
amounts held for, credited or recorded, refunded or otherwise paid over to, for
or on behalf of a Participant. The amounts collected from each Participant may
be commingled with the general assets of the Corporation and may be used for any
corporate purpose.

 

  (d) TERMINATION OF PURCHASE RIGHTS. A Participant may, through notification to
the Plan Administrator or its designee by the due date specified by the Plan
Administrator prior to the close of the Participation Period, terminate his or
her outstanding purchase right and receive a refund of the amounts deducted from
his or her earnings under the terminated right. The Participant will not be
eligible to rejoin the Participation Period following the termination of the
purchase right and will have to re-enroll in the Plan in accordance with the
requirements outlined in Section 6 should he or she wish to resume participation
in a subsequent Participation Period.

 

  (e) TERMINATION OF EMPLOYMENT. If a Participant ceases to be an Employee for
any reason during a Participation Period, his or her outstanding purchase right
will immediately terminate and all sums previously collected from the
Participant under the terminated right will be refunded.

 

  (f) EXERCISE. Each outstanding purchase right will be exercised automatically
as of the last day of the Participation Period. The exercise of the purchase
right is to be effected by applying the amount credited to each Participant’s
account on the last day of the Participation Period to the purchase of shares of
Common Stock at the purchase price in effect for the Participation Period. No
purchase rights granted under the Plan may be exercised to any extent unless the
shares of Common Stock to be issued upon such exercise under the Plan are
covered by an effective registration statement pursuant to the Securities Act
and the Plan is believed by the Plan Administrator to be in material compliance
with all applicable federal, state, foreign, and other securities and other laws
applicable to the Plan. If, on the purchase date during any Participation Period
hereunder the shares of Common Stock are not so registered or the Plan is not in
such compliance, no purchase rights granted under the Plan or any Participation
Period shall be exercisable on such purchase date. If, on the purchase date
under any Participation Period hereunder, the shares of Common Stock are not
registered and the Plan is not in such compliance, purchase rights granted under
the Plan which are not in compliance shall not be exercisable and all payroll
deductions and/or other contributions accumulated during the Participation
Period shall be refunded to the Participants, unless the Plan Administrator
determines to extend the Participation Period. The provisions of this
Section 7(f) shall comply with the requirements of Section 423(b)(5) of the Code
to the extent applicable.

 

  (g)

PRORATION OF PURCHASE RIGHT. Should the total number of shares of Common Stock
for which the outstanding purchase rights are to be exercised on any particular
date exceed the number of shares then available for issuance under the Plan, the
available shares will be allocated pro-rata on a uniform and

 

- 5 -



--------------------------------------------------------------------------------

 

non-discriminatory basis, and any amounts credited to the accounts of
Participants will, to the extent not applied to the purchase of Common Stock, be
promptly refunded.

 

  (h) RIGHTS AS STOCKHOLDER. A Participant will have no rights as a stockholder
with respect to shares subject to any purchase right held by such individual
under the Plan until that right is exercised and Common Stock is credited to the
Participant’s account. No adjustments will be made for any dividends or
distributions for which the record date is prior to such date.

 

  (i) RECEIPT OF STOCK. As soon as practicable after the end of the
Participation Period, the Participant will be entitled to receive either a stock
certificate for the number of purchased shares or confirmation from a broker
designated by the Corporation that the Participant’s account at the broker has
been credited with the number of purchased shares.

 

  (j) ASSIGNABILITY. No purchase right granted to a Participant will be
assignable or transferable and a purchase right will be exercisable only by the
Participant.

 

  (k) LIMITATIONS. Payroll deductions for purchase rights during a calendar year
shall cease when such deductions for a Participant exceed $25,000 (or such other
maximum as may be prescribed from time to time by the Code) in accordance with
the provisions of Section 423(b)(8) of the Code. No Participant shall be granted
a right to purchase Common Stock under this plan:

 

  (i) if such Participant, immediately after his or her election to purchase the
Common Stock, would own stock possessing more than five percent of the total
combined voting power or value of all classes of stock of the Corporation or its
parent or subsidiary, computed in accordance with Section 423(b)(3) of the Code;
or

 

  (ii) if under the terms of the Plan the rights of the Participant to purchase
stock under this and all other qualified employee stock purchase plans of the
Corporation would accrue at a rate which exceeds $25,000 of fair market value of
the Common Stock (determined at the time such right is granted) for each
calendar year for which such right is outstanding at any time.

 

  (l) NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in this Plan or in any purchase
right under the Plan shall confer on any Employee any right to continue in the
employment of the Corporation or any of its Subsidiaries or to interfere in any
way with the right of the Corporation or any of its Subsidiaries to terminate
his or her employment at any time.

 

8. ADJUSTMENT IN NUMBER OF SHARES AND IN PURCHASE PRICE

In the event there is any change in the shares of the Corporation through the
declaration of stock dividends or a stock split-up, or through recapitalization
resulting in share split-ups, or combinations or exchanges of shares, or
otherwise, the Board shall make appropriate adjustments

 

- 6 -



--------------------------------------------------------------------------------

in the number of shares available for purchase under the Plan, as well as the
shares subject to purchase rights and purchase price thereof, and shall take any
further actions which, in the exercise of its discretion, may be necessary or
appropriate under the circumstances, and its determination shall be final,
binding and conclusive.

 

9. AMENDMENT OF THE PLAN.

The Board at any time, and from time to time, may amend the Plan, provided, that
no amendment will be made without shareholder approval, where such approval is
required under Section 423 of the Code or other applicable laws or regulations,
including the rules and regulations of any applicable securities exchange.

The rights and obligations with respect to purchase rights at any time
outstanding under the Plan may not be altered or impaired by any amendment of
the Plan, except (i) with the consent of the person to whom such purchase rights
were granted, (ii) as necessary to comply with any laws or regulations, or
(iii) as necessary to ensure that the Plan and/or purchase rights granted under
the Plan comply with the requirements of Section 423 of the Code.

 

10. TERMINATION OR SUSPENSION OF PLAN

The Board may at any time suspend or terminate the Plan, but no such action may
adversely affect the Participants’ rights and obligations with respect to
purchase rights which are at the time outstanding under the Plan, except
(i) with the consent of the person to whom such purchase rights were granted,
(ii) as necessary to comply with any laws or regulations, or (iii) as necessary
to ensure that the Plan and/or purchase rights granted under the Plan comply
with the requirements of Section 423 of the Code. No Participation Period may
commence while the Plan is suspended or after it is terminated.

 

11. GOVERNING LAW

To the extent not preempted by federal law, the Plan shall be governed by and
construed in accordance with the laws of the State of Maine.

 

12. EFFECTIVE DATE

The Plan originally became effective on January 1, 2000, subject to approval of
the Corporation’s shareholders in accordance with Section 423 of the Code. The
first amendment and restatement of the Plan shall become effective upon its
adoption by the Board, subject to approval of the Corporation’s shareholders in
accordance with Section 423 of the Code.

 

- 7 -